DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on September 27, 2021 have been reviewed and considered.  Claims 8-21 are pending in which claims 8, 13 and 14 are presented in independent form.  Claims 8-9, 11, and 13 have been amended while claims 14-21 have been newly added; claims 1-7 are cancelled.

Response to Arguments
Applicant's arguments filed on September 27, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument:  First and foremost, the Office Action improperly combines three different embodiments of Hawkins to conclude that the reference discloses the claimed “upper internal band” element.
	Examiner’s Response:  As necessitated by applicant’s substantial amendments, please see the updated rejection below concerning the various embodiments of Hawkins in view of Noel.
	Further note that in Col. 10, lines 44-56, Hawkins-Whetstone states that, “Although various features have been shown in the figures and described above, various changes may be made to the figures.  For example, the size, shape, arrangement, and layout of components shown in the various figures are for illustration only.  Each component could have any suitable size, shape, and dimension, and Also, various components depicted in the figures could be combined, further subdivided, or omitted and additional components could be added according to particular needs.  Further, each component in a device or system could be implemented using any suitable structure for performing the described functions.”   
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the limitation, “each end of the upper internal band extending from a corresponding slit in the bra” in lines 3-4 renders the claim indefinite since claim 8, from which claim 12 depends, already claims “each end of the upper internal band extending from a corresponding slit” in lines 5-6.  How many slits are in the bra?  Are these the same slits as already claimed in claim 8?  For purposes of examination, the examiner will read as if the slits of claim 12 are the same as the slits claimed in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins-Whetstone (USPN 10,568,367) (hereinafter “Hawkins”).
	Regarding Claim 8, Hawkins discloses of a bra (100, see Figures 2A-2B) to support a wearer’s breasts, comprising:	

	an upper internal band (220) extending through the internal space (see Figures 1C & 2A-2B) and across an upper portion of one or more cups (via 110) (see Figure 2A), and, 
	a wing section (via each 130, see Figures 2A-2B) extending from each of a right and left side of the chest section (via 102, front side of 100), the wing sections having fasteners (via 111) about their distal ends (see Figure 2B) and configured to fasten to one another about the wearer's back, (Col. 5, lines 33-42),
	wherein the upper internal band (220) is secured to (between outer layer (101) and inner layer (108)) the chest section (see Figures 2A-2B via 102, front side of 100, Col. 10, lines 34-43), (Figures 1A-1C, 2A-2B, Col. 1, lines 7-11, Col. 2, lines 40-67, Col. 3, lines 1-42 & 54-57, Col. 4, lines 3-37, Col. 5, lines 31-67, Col. 6, lines 1-55).
	Hawkins in Figures 2A-2B however does not disclose wherein each end of the upper internal band extending from a corresponding slit in the bra and configured to fasten to one another about a wearer's back.
	Hawkins in Figure 8 teaches wherein each end of the upper internal band (via 220, see Figure 8) extends from a corresponding slit (via 802, note one or more openings) in the bra (100) and configured to fasten to one another about a wearer's back (via 804, see Figure 8, Col. 10, lines 21-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the embodiment of Figures 2A-2B of 
	Regarding Claims 9-12, the device of Hawkins, embodiments of Figures 2A-2B and Figure 8, discloses the invention as claimed above.  Further the device of Hawkins embodiments of Figures 2A-2B and Figure 8 disclose:
	(claim 10), wherein the upper internal band (220) restricts upward movement of the wearer’s breast (Col. 4, lines 3-37, Col. 9, lines 12-33);
	(claim 11), wherein the upper internal band (220) are made of elastic material (Col. 4, lines 3-12, Col. 9, lines 14-17); and 
	(claim 12, as best understood), each end of the upper internal band (220) extending from a corresponding slit (802, note one or more openings) in the bra and configured to fasten to one another about the wearer's back (via 804, see Figure 8, Col. 10, lines 21-33).
	However, the device of Hawkins, embodiments of Figures 2A-2B and Figure 8, does not disclose:
	(claim 9), further comprising: a lower internal band extending through the internal space and across a lower portion of the one or more cups;
	(claim 10), wherein the lower internal band restricts downward movement of the wearer's breast;
	(claim 11), wherein the lower internal band are made of elastic material;

	Hawkins in Figure 6A teaches:
	(claim 9), further comprising: a lower internal band (via 725 vs. (720 an upper internal band), see Figure 6A, Col. 5, lines 21-30, note that 220- can be multiple pieces) extending through the internal space (see Figure 1C) and across a lower portion of the one or more cups (via 110), see Figure 6A, (Col. 9, lines 12-33);
	(claim 10), wherein the lower internal band (via 725, Col. 5, lines 21-30, note that 220- can be multiple pieces) restricts downward movement of the wearer's breast, (Col. 4, lines 3-37, Col. 9, lines 12-33);
	(claim 11), wherein the lower internal band (via 725, Col. 5, lines 21-30, note that 220- can be multiple pieces) are made of elastic material (Col. 4, lines 3-12, Col. 9, lines 14-17);
	(claim 12), further comprising: a lower internal band (via 725, vs. (720 an upper internal band), see Figure 6A, Col. 5, lines 21-30, note that 220- can be multiple pieces) extending through the internal space (see Figure 1C) and across the lower portion of the one or more cups (via 110), (Col. 9, lines 12-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the embodiment of Figures 2A-2B and Figure 8 of Hawkins (claim 9), further comprising: a lower internal band extending through the internal space and across a lower portion of the one or more cups; (claim 10), wherein the lower internal band restricts downward movement of the wearer's breast; (claim 11), wherein the lower internal band is made of elastic material; and 

	Regarding Claim 13, Hawkins discloses of a method for wearing a bra (100, see Figures 2A-2B), comprising:
	placing a chest section of the bra (front side of 100/thereof 102 in Figure 2A) about the wearer's chest such that one or more cups (via 110) of the chest section engage one or more of a breast of the wearer’s (Col. 1, lines 7-11, please note that the bra of Hawkins is meant to be worn over the wearer’s chest, Abstract, see Figures 1A-1C, 2A-2B, & 8), wherein the bra comprises:
	a chest section (front side of 100/thereof 102 in Figure 2A) having an outer layer (101) and an inner layer (108), creating an internal space (via 107) therebetween (see Figure 1C as related to Figures 2A-2B, Col. 6, lines 1-55);
	a first wing section (via each 130, right side, see Figures 2A-2B) extending from a right side of the chest section (front side of 100/thereof 102 in Figure 2A) and including a first center back fastener component (via one mating pair of 111, Col. 5, lines 31-42, see Figure 2B), 
	a second wing section (via each 130, left side, see Figures 2A-2B) extending from a left side of the chest section (front side of 100/thereof 102 in Figure 2A) and including a second center back fastener component (via another one mating pair of 111, Col. 5, lines 31-42, see Figure 2B), and

	fastening the first and second center back fastener components (via each one of the mating pair of 111) extending from the wing sections (via each 130, Col. 5, lines 31-37), (Figures 1A-1C, 2A-2B, Col. 1, lines 7-11, Col. 2, lines 40-67, Col. 3, lines 1-42 & 54-57, Col. 4, lines 3-37, Col. 5, lines 31-67, Col. 6, lines 1-55).
	Hawkins in Figures 2A-2B however does not disclose wherein each end of the upper internal band extends from a corresponding slit in the first or second wing section and fastening the upper internal band about a back of the wearer.
	Hawkins in Figure 8 teaches:
	wherein each end of the upper internal band extends from a corresponding slit (via 802, note one or more openings) in the first or second wing section (via 130, note right and left sides), (Col. 10, lines 21-33); and fastening the upper internal band (220) about a back of the wearer (see Figure 8, via 804, see Figure 8, Col. 10, lines 21-33) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method embodiment of Figures 2A-2B of Hawkins wherein each end of the upper internal band extends from a corresponding slit in the first or second wing section and fastening the upper internal band about a back of the wearer as taught by the method embodiment of Figure 8 of Hawkins so that .

Claims 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins-Whetstone (USPN 10,568,367) (hereinafter “Hawkins”) in view of Noel et al. (US 2003/0166375) (hereinafter “Noel”).
	Regarding Claim 14, Hawkins discloses of a bra (100, see Figures 2A-2B) comprising:
	a chest section (front side of 100/thereof 102 in Figure 2A) including:
	an outer layer (101) and an inner layer (108), that define an internal space (via 107) therebetween (see Figure 1C as related to Figures 2A-2B, Col. 6, lines 1-55);
	at least one cup (via 110) configured to support a breast (see Figure 2A, Col. 2, lines 55-60), 
	a left wing section (via 130, left side, see Figures 2A-2B) extending from a first lateral side of the chest section (front side of 100/thereof 102 in Figure 2A) and including a first back fastener component (via one mating pair of 111, Col. 5, lines 31-42, see Figure 2B),
	a right wing section (via 130, right side, see Figures 2A-2B) extending from a second lateral side of the chest section (front side of 100/thereof 102 in Figure 2A) generally opposite the first lateral side and including a second back fastener component (via another one mating pair of 111, Col. 5, lines 31-42, see Figures 2B & 8) that is complimentary to the first back fastener component (via one mating pair of 111, Col. 5, lines 31-42, see Figure 2B), and

	Hawkins in Figures 2A-2B however does not disclose a first slit disposed at a first lateral end of the inner and outer layers, and 
	a second slit disposed at a second, opposite lateral end of the inner and outer layers, 
	a first lateral end extending from the first slit and including a first upper internal band fastener component, 
	a second lateral end extending from the second slit and including a second upper internal band fastener component that is complementary to the first upper internal band fastener component and
	wherein at least one of the first second upper internal band fastener components includes a plurality of fasteners disposed along a portion of a length of the corresponding lateral end such that the upper internal band has an adjustable length.
	Hawkins in Figure 8 teaches:
	a first slit (via 802, note one or more openings) disposed at a first lateral end (via 130, note one of right and left sides) of the inner and outer layers (via 101 & 108) (Col. 10, lines 21-33, see Figure 8), and 

	a first lateral end (one end of 220, see Figure 8) extending from the first slit (via 802) and including a first upper internal band fastener component (via 804, Col. 10, lines 23-29), and
	a second lateral end (via another end of 220) extending from the second slit (via another 802) and including a second upper internal band fastener component (via another of 804, Col. 10, lines 23-29) that is complementary to the first upper internal band fastener component (Col. 10, lines 23-29), (Figure 8, Col. 10, lines 21-32).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the embodiment of Figures 2A-2B of Hawkins wherein a first slit disposed at a first lateral end of the inner and outer layers, and a second slit disposed at a second, opposite lateral end of the inner and outer layers, a first lateral end extending from the first slit and including a first upper internal band fastener component, a second lateral end extending from the second slit and including a second upper internal band fastener component that is complementary to the first upper internal band fastener component as taught by the embodiment of Figure 8 of Hawkins so that removability of the upper internal band allows for easy replacement in the event of wear or loss of elasticity while being able to provide the band with a way to couple to itself.
	The device of Hawkins, embodiments of Figures 2A-2B and Figure 8, however does not disclose wherein at least one of the first second upper internal band fastener 
	Noel teaches of an upper band (3 or 14) for a bra (2) wherein at least one of the first second upper internal band fastener components (via 8 or 16) includes a plurality of fasteners (via 8 or 16, see Figures 1 & 3) disposed along a portion of a length of a corresponding lateral end such that the upper band (3 or 14) has an adjustable length, (Figures 1 & 3, [0019], [0021], [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein at least one of the first second upper internal band fastener components of Hawkins, embodiments of Figures 2A-2B and Figure 8, to include a plurality of fasteners disposed along a portion of a length of the corresponding lateral end such that the upper internal band has an adjustable length as taught by Noel in order to provide a band with an adjustable fastener for adjustable lengths, [0021], [0024].
	Regarding Claims 16-18 and 21, the device of Hawkins, embodiments of Figures 2A-2B and Figure 8, as modified by Noel discloses the invention as claimed above.  Further Hawkins discloses:
	(claim 16) wherein at least one of the first and second back fastener components includes a plurality of fasteners (via 111, see Figure 2B) disposed along a portion of a length of the corresponding wing section (via 130, see Figure 2B) such that the bra has a size that is adjustable (note that the fasteners may be arranged diagonally which would, therefore, be arranged along a portion of the a length of the wing and also make it adjustable, Col. 5, lines 31-42); 

	(claim 18), wherein the upper internal band (220) is secured to the chest portion (via 102, front side of 100) by stitches or tack (via rearward portion of 130),  (Col. 5, lines 21-30, Col. 10, lines 34-43); and 
	(claim 21), further comprising an under-bust band (106) disposed proximate to a bottom edge of the chest section (via 102, front side of 100) via Figures 1A-1C and 2A-2B.

	Regarding Claims 15 and 19-20, the device of Hawkins, embodiments of Figures 2A-2B and Figure 8, as modified by Noel discloses the invention as claimed above.  The device of Hawkins, embodiments of Figures 2A-2B and Figure 8, as modified by Noel does not disclose: 
	(claim 15), further comprising a lower internal band extending through the internal space and across a lower portion of the at least one cup, 
	(claim 19), further comprising a lower internal band disposed in the internal space and across a lower portion of the at least one cup; and 
	(claim 20), wherein the lower internal band extends from the left wing section to the right wing section.
	Hawkins in Figure 6A teaches:

	(claim 19), further comprising a lower internal band (via 725 vs. (720 an upper internal band), see Figure 6A, Col. 5, lines 21-30, note that 220- can be multiple pieces) disposed in the internal space (see Figure 1C) and across a lower portion of the at least one cup (via 110), see Figure 6A, (Col. 9, lines 12-33);
	(claim 20), wherein the lower internal band (via 725 vs. (720 an upper internal band),  see Figure 6A, Col. 5, lines 21-30, note that 220- can be multiple pieces) extends from the left wing section (via 130, left side, see Figures 2B & 6A) to the right wing section (via 130, right side, see Figures 2B & 6A), (Col. 9, lines 12-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the embodiment of Figures 2A-2B and Figure 8 of Hawkins as modified by Noel to (claim 15), further comprise a lower internal band extending through the internal space and across a lower portion of the at least one cup, (claim 19), to further comprise a lower internal band disposed in the internal space and across a lower portion of the at least one cup; and (claim 20), wherein the lower internal band extends from the left wing section to the right wing section as taught by Hawkins, embodiment Figure 6A, so as to apply enough pressure to prevent bounce of breast tissue from exercise, (Col. 9, lines 12-33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732